          Case 1:19-cr-00490-RMB Document 8 Filed 07/11/19 Page 1 of 2
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 11, 2019

VIA ECF

The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jeffrey Epstein, 19 Cr. 490 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter in response to the defendant’s motion for
leave to file a supplemental financial disclosure under seal (the “Sealing Motion”) in connection
with his motion for pretrial release (the “Bail Motion”).

         The Government takes no position on the defendant’s application, but notes that as of this
filing the Government still has not yet received any financial disclosure or information from the
defense in connection with the defendant’s application for bail. It is now more than three days
following the defendant’s initial presentment, more than seven hours after the defendant’s deadline
to file his Motion, and less than 24 hours before the Government’s deadline to reply. There is no
reason that the defendant need have waited until this evening to submit his Sealing Motion, and
the Government cannot meaningfully respond to a Bail Motion that contains no material financial
information, either under seal or otherwise.

       Accordingly, the Government respectfully requests that its deadline to respond to the
defendant’s Bail Motion be extended to at least 24 hours following the defendant’s disclosure of
any financial information upon which he intends to rely in connection with the Motion. Should
          Case 1:19-cr-00490-RMB Document 8 Filed 07/11/19 Page 2 of 2
 Honorable Richard M. Berman
 United States District Judge
 July 11, 2019
 Page 2

that require adjourning the bail hearing, the Government respectfully requests that the hearing be
moved to a date and time convenient for the Court and sufficient to permit the Court to review the
Government’s reply.


                                                   Very truly yours,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                             By:
                                                   Alex Rossmiller / Alison Moe / Maurene Comey
                                                   Assistant United States Attorney
                                                   Southern District of New York
                                                   Tel: (212) 637-2415 / 2225 / 2324


Cc:    Martin Weinberg, Esq., and Reid Weingarten, Esq., counsel for defendant
